DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 have been considered and addressed below since the rejection references remain unchanged in this office action.
The prior art of Yamakawa utilizes an atmosphere of inert gas, CO2, and water [0048] to produce a layer of LiOH [0049] where by the oxygen within the water is utilized to form a material layer separate from the Li metal layer. The prior art therefore teaches a step 1 and step 2 to be continuous whereby both reactant streams have an oxygen supplying means and a carbon dioxide within a vacuum chamber. The arguments pertaining to the protection film are not persuasive as there is no positive recitation of an oxygen growth layer as presented in instant application [0037] whereby the protection film has a growth to 10nm-150nm. Additionally the separation of layers whereby the carbonate layer has a thickness of 10nm-50nm [0042] is not positively recited in the instant claim. 
The prior art teaches a continuous method where the atmosphere of both method steps comprises the same atmosphere; the instant claim is silent to require a difference in the atmosphere between the oxidizing step and the carburizing step. 
Pertaining to claim 1: The arguments are not commensurate with the scope of the claims as presented. The recitation to the protection layer would need to be amended to positively recite a growth and end result requirement to be considered. Argument to the difference in thickness between the layers is moot as it is not positively recited in the instant claim. These limitations pertaining to thickness are presented in dependent claim and addressed by a secondary reference, but are not discussed at this time pertaining to arguments to claim 1 as the argument is thusly shown to be moot. 

    PNG
    media_image1.png
    54
    416
    media_image1.png
    Greyscale

The above from [0049] is included herein to show that the oxygen source is from H2O that is utilized to produce an oxidized form of Lithium.
Son et al presents common methods have a surface oxide layer of a few hundred nm produced on the surface when prepared in vacuum [0019]. This provides evidence to the finding that the oxide layer is formed in the obviousness rejection below. More specifically, Son is relied upon for showing desirable thicknesses for the various layers. Instant claim is silent to provide scope that enables one having ordinary skill in the art to utilize a specific process step that is novel and results in a different element than that of the known prior art. Yamakawa provides the method steps to form the lithium laminated member and Son provides the specific guidance for desirable thicknesses to produce an electrode having an optimized cycle characteristic. The instant claim is silent to recite a method step that is novel and is silent to recite an end result or enabling step to produce the end result with the specific method. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamakawa et al (WO 2012/005126).
Claim 1: Yamakawa teaches a lithium laminated member utilization method capable of improving the performance of lithium film [abstract]. A lithium film (22) is deposited on a base film (21) 2CO3) [0049]. The method step is performed within a vacuum chamber [Abstract, 0048-0049]. 
The prior art of Yamakawa utilizes an atmosphere of inert gas, CO2, and water [0048] to produce a layer of LiOH [0049] where by the oxygen within the water is utilized to form a material layer separate from the Li metal layer. The prior art therefore teaches a step 1 and step 2 to be continuous whereby both reactant streams have an oxygen supplying means and a carbon dioxide within a vacuum chamber. 
The prior art teaches manipulation of the method is utilized to control the coloration, storage characteristics, and battery capacity. One having ordinary skill in the art would be motivated to optimize the method parameters to improve these features. During the prosecution of the instant application, the record would need to clearly show unexpected results within a very specific range of method of parameters or clearly articulate a purpose and scientific discovery outside of the above purposes; the record would need to be clear as to the specific method steps which produce a scientifically new invention separate and distinct from the prior art embodiments. It is specifically made of note for the record that the instant claim does not invoke a time requirement or change of reactants; the oxidizing and carbonization effect can occur simultaneously whereby the oxidation effect would take place on the structure and thus structure would be effected by a carbonization effect. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamakawa et al (WO 2012/005126) as applied to claim 1 above, and further in view of Son et al (WO2018/199505 with English equivalent to EP 3547411).
Claim 2: Yamakawa teaches a film formed in order to control the coloration, storage characteristics, and battery capacity [0049], but is silent to teach film thicknesses of materials.
Son teaches a negative electrode for use in a lithium battery which is capable of blocking atmosphere with a coating formed thereon such that it is effective in reducing a thickness of a surface oxide layer [Abstract]. The battery layer comprises a base layer (metal base) lithium layer, lithium carbonate, and lithium oxide layer therebetween [0021-0022]. The carbonized layer is smaller than the oxide layer, Li2O>LiOH>Li2CO3 [0022]. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the layers of Yamakawa to include discrete layers as taught by Son in order to block atmosphere through the release coating film which allows for lower surface oxide formation [0014].

Claim 3: Yamakawa is silent to teach the specific thickness of the layers during operation
Son teaches the layer corresponding to the oxide layer to be 4-15nm [0023]. This range overlaps with the instant claimed ranged and therefore obviates the claimed scope. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the layers of Yamakawa to include discrete layers as taught by Son in order to block atmosphere through the release coating film which allows for lower surface oxide formation [0014].
Claim 4: Yamakawa teaches a film formed in order to control the coloration, storage characteristics, and battery capacity [0049], but is silent to teach film thickness of the second layer
Son teaches the layer corresponding to the carbonized layer to be in an ideal range of 1-5nm [0023]; this range is less than the claimed range of the instant claim. Son does teach a proportional film formation having a larger thickness of the carbonized layer (20nm) in comparative example 1 [0096-0098]. The scientific finding of Son is such that one would be motivated to have film order thickness such that Li2O>LiOH>Li2CO3 [0022]. The specific size discovery is interpreted to be obviated under ‘obvious to try’ and ‘obvious to optimize’ such that the environmental considerations of Son are considered while also considering the color, storage characteristics, and battery capacity of Yamakawa. It is interpreted that one having ordinary skill in the art at the time of filing of the instant claim would be .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J YANCHUK whose telephone number is (571)270-7343.  The examiner can normally be reached on M-Th 10a-8p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN J YANCHUK/Primary Examiner, Art Unit 1723